department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no --------------- telephone number --------------------- refer reply to cc ita plr-109900-15 date may internal_revenue_service number release date index numbers ------------------------------------------------------ --------------------------------- ------------------------------------ ------------------------------------- legend taxpayer cpa date a date b items parts markets --------------------------------- ein ---------------- ---------------------- ----------------------- ----------------------- ------------------------------- ------------------------------- ------------------------------------- dear -------------- this ruling responds to a recent letter that was submitted by taxpayer’s representative cpa cpa has requested that the commissioner of internal revenue give taxpayer an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the original of a form_3115 application_for change in accounting_method taxpayer should have filed this form_3115 pursuant to section a i of revproc_2011_14 2011_4_irb_330 on or before date a facts taxpayer designs manufactures market and sells custom and standard items that include parts for various markets taxpayer’s activities are subject_to the cost capitalization_rules of sec_263a of the internal_revenue_code for the tax_year of date b taxpayer decided to change its method of identifying and allocating costs to inventory pursuant to sec_263a taxpayer also decided that its plr-109900-15 desired accounting_method change could be implemented pursuant to the administrative rules of revproc_2011_14 taxpayer prepared the necessary computations to implement its desired change in accounting_method and also prepared a draft form_3115 taxpayer hired cpa to prepare and sign its federal_income_tax return for the tax_year beginning date b in connection with its duties taxpayer expected cpa to review its computations for implementing the accounting_method change under sec_263a and the draft form_3115 in completing its duties cpa timely filed the required copy of the form_3115 with the appropriate office of the internal_revenue_service prior to the extended due_date of the relevant tax_return date a see section a ii of revproc_2011_14 cpa also reflected the desired accounting_method change in taxpayer’s federal_income_tax return for the tax_year beginning date b and attached the original of the required form_3115 to that return however unexplainably cpa failed to file either the federal_income_tax return or the form_3115 on or before date a less than a week later cpa discovered its error informed taxpayer of its failure_to_file taxpayer’s return timely and did file the return with the original of the required form_3115 attached subsequently cpa submitted this request for an extension of time to file the original of taxpayer’s form_3115 ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the original of the form_3115 that is required by revproc_2011_14 for it to obtain the commissioner’s permission to change its method of identifying and allocating costs to inventory pursuant to sec_263a for the tax_year beginning date b law and analysis revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its accounting_method under sec_446 and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing an accounting_method pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change plr-109900-15 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances when the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 or the relief requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the accounting_method for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusion based solely on the facts and representations submitted this office concludes that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied in taxpayer’s case accordingly taxpayer is granted calendar days from the date of this letter to file the required original of the form_3115 changing taxpayer’s method of identifying and allocating costs to inventory pursuant to sec_263a for the tax_year beginning date b with an amended federal_income_tax return for that year please attach a copy of this letter_ruling to the amended_return except as expressly set forth above this office expresses no opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically we have no opinion either expressed or implied concerning whether the accounting_method change taxpayer has made is eligible to be made under revproc_2011_14 or taxpayer otherwise meets the requirements of revproc_2011_14 to make its accounting_method change using revproc_2011_14 further no opinion is expressed regarding the correctness of taxpayer’s capitalization of cost method lastly we emphasize that this letter_ruling does not grant any extension of time for the filing of taxpayer’s federal_income_tax return for the tax_year plr-109900-15 beginning date b taxpayer is subject_to any appropriate penalty and interest resulting from its failure to have its tax_return filed timely the ruling contained in this letter_ruling is based upon facts and representations submitted by cpa on behalf of itself and taxpayer with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_3115 all material is subject_to verification on examination this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending copies of this letter_ruling to each of taxpayer’s authorized representatives sincerely roy hirschhorn chief branch office of associate chief_counsel income_tax accounting
